HALL, Judge.
The appellant challenges his judgment and sentence for fraudulent use of a credit card. We find no merit to the appellant’s arguments, except for his contention that the trial court failed to enter written findings pursuant to section 775.084, Florida Statutes (1987), the habitual offender statute.
Accordingly, we affirm the appellant’s sentence and remand for the entry of written findings showing the appellant’s status as a habitual offender.
SCHOONOVER, C.J., and CAMPBELL, J., concur.